Case 3:19-bk-30289   Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37   Desc
                        Main Document     Page 1 of 13
    Case 3:19-bk-30289            Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                            Desc
                                     Main Document     Page 2 of 13


This narrative covers the period of July 1, 2019, through July 31, 2019 (the “MOR Period”).
Events occurring after the MOR Period, and prior to the execution of the monthly operating report
will be reported in the appropriate and subsequent monthly operating report.

Bankruptcy Process

Blackjewel L.L.C. and its affiliated debtors and debtors in possession (collectively, the “Debtors”)
filed for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seq.
(the “Bankruptcy Code”) on July 1, 2019, or July 24, 2019 (the “Petition Date”). The Debtors are
continuing in possession of their property and are operating and managing their business and
affairs as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

At the outset of their cases the Debtors filed the following (“First Day Motions”):

     i.    motion for joint administration, which was granted on July 3, 2019;
    ii.    motion to extend time to Debtors suspended operations and furloughed their employees on
           the Petition Date file schedules and statements of financial affairs to July 31, 2019, which
           was granted on July 23, 2019;
    iii.   motion for interim and final orders authorizing the Debtors to pay prepetition employee
           wages and related expenses, which was granted on an interim basis on July 3, 2019;1
    iv.    motion for interim and final orders authorizing the Debtors to maintain existing bank
           accounts and related relief, which was granted on an interim basis on July 4, 2019;
     v.    motion for interim and final orders authorizing the Debtors to pay certain prepetition claims
           of critical vendors and shippers, which was granted on an interim basis on July 23, 2019;
           and
    vi.    motion for interim and final orders authorizing the Debtors to obtain postpetition financing
           from Jeffrey A, Hoops, Sr. and Clearwater Investment Holdings, LLC, which was
           subsequently withdrawn.

A hearing to consider the First Day Motions was scheduled for July 1, 2019, and was subsequently
continued to July 2, 2019.

The Official Committee of Unsecured Creditors (the “Committee”) was appointed on July 3, 2019.
On the same day, the Debtors filed a motion for an order authorizing the Debtors to obtain interim
postpetition financing from Riverstone Credit Partners, which was granted on an interim basis the
same day.

On July 9, 2019, the Debtors filed applications with the Court to employ the following
professionals: (i) Squire Patton Boggs (US) LLP, as lead counsel for the Debtors; (ii) Supple Law
Office, as local bankruptcy counsel; (iii) FTI Consulting, Inc., as the Debtors’ financial advisor;
(iv) Prime Clerk LLC, as the claims, noticing, solicitation, balloting, and/or tabulation agent; and
(v) Jefferies LLC, as the Debtors’ investment banker. The following day, the Committee filed an
application to employ Whiteford, Taylor & Preston as counsel.



1
    Additionally orders granting final relief with respect to the First Day Motions were entered after the MOR Period.
 Case 3:19-bk-30289        Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                  Desc
                              Main Document     Page 3 of 13


On July 19, 2019, the Debtors filed a motion for an order authorizing the Debtors to obtain interim
postpetition financing from Highbridge Capital Management, LLC and Whitebox Advisors LLC,
which was granted on an interim basis the same day.

On July 25, 2019, the Debtors filed a motion seeking authorization to, among other things,
authorize the sale of substantially all of the Debtors’ assets pursuant to certain bidding procedures
in a public auction. On July 26, 2019, the Court entered the order approving the expedited sale
process and the bidding procedures, and establishing July 31, 2019, as the deadline to submit bids
for the Debtors’ assets.

Operations

        On the Petition Date, the Debtors suspended operations and furloughed almost all of their
employees. The Debtors have since returned approximately 190 of the employees back to work
to protect the value of the Debtors’ mines, but ordinary operations have not resumed.
                                           Case 3:19-bk-30289                      Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                                                 Desc
               DEBTOR(S):                              Blackjewel L.L.C.                CASEDocument
                                                                                      Main   NO:          Page 4 of 13
                                                                                                     19-bk-30289


                                                                                CASH RECEIPTS AND DISBURSEMENTS STATEMENT (CURRENT MONTH)
                                                     7/1/2019          to        7/31/2019              Month        7-19

Entity Number
CASH FLOW SUMMARY                                        1             2             3            4             5                6                   7               8           9         10          11
                                                                   Revelation                                                                                                  Lone
                                                                    Energy       Revelation                 Blackjewel                                                       Mountain    Powell    Cumberland
                                                     Blackjewel    Holdings,    Management     Revelation   Holdings,      Dominion Coal       Harold Keene    Vansant Coal Processing, Mountain   River Coal,
                                                       L.L.C.        LLC           Corp.      Energy, LLC     L.L.C.        Corporation        Coal Co. LLC     Corporation    LLC     Energy, LLC    LLC                 Total
                                                     19-30289      19-30291      19-30293      19-30292     19-30290         19-30323           19-30324         19-30325    19-30326   19-30327    19-30328

1.   Beginning Cash Balance                     $       313,812             -            -            -             -                    -                -              -          -            -             -            313,812

2.   Cash Receipts
       Sales                                            858,680             -            -            -             -                    -                -              -          -            -             -           858,680
       Sale of Assets                          [1]      525,200             -            -            -             -                    -                -              -          -            -             -           525,200
       Loans/advances                                13,884,000             -            -            -             -                    -                -              -          -            -             -        13,884,000
       Intercompany Transfer                                -               -            -            -             -                    -                -              -          -            -             -               -
       Miscellaneous                                        -               -            -            -             -                    -                -              -          -            -             -               -

        Total Cash Receipts                     $    15,267,880             -            -            -             -                    -                -              -          -            -             -        15,267,880

3.   Cash Disbursements
      1 Operations                             [1]   (6,381,218)            -            -            -             -                    -                -              -          -            -             -         (6,381,218)
      2 Debt Service/Secured loan payment                   -               -            -            -             -                    -                -              -          -            -             -                -
      3 Professional fees/U.S. Trustee fees                 -               -            -            -             -                    -                -              -          -            -             -                -
      4 Professional fees paid from retainer                -               -            -            -             -                    -                -              -          -            -             -                -
      5 Intercompany Transfer                               -               -            -            -             -                    -                -              -          -            -             -                -

        Total Cash Disbursements                $    (6,381,218)            -            -            -             -                    -                -              -          -            -             -         (6,381,218)

4.   Net Cash Flow (Total Cash Receipts less
         Total Cash Disbursements)                    8,886,662             -            -            -             -                    -                -              -          -            -             -         8,886,662


5    Ending Cash Balance                        $     9,200,474             -            -            -             -                    -                -              -          -            -             -         9,200,474

     Notes:
     [1] These amounts have been updated. Previously, the amount indicated in the "Sale of Assets" under Cash Receipts was net of $98 in bank fees incurred for incoming wires. This $98 has been added back to the Cash Receipts
         amount and added into the "Operations" section of Cash Disbursements. This amount does not reflect actual amounts received from the sale of assets.                                                          Revised 10/23/2019
           Case 3:19-bk-30289                  Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                                  Desc
DEBTOR(S): Blackjewel L.L.C.                      Main Document     Page 5 of 13    CASE NO:                                     19-bk-30289


                                                                        Form 2-B
                                                      CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                                                             For Period:     7/1/2019     to     7/31/2019

CASH RECEIPTS DETAIL                                                                  Account No:                      *2824 and *4445
(attach additional sheets as necessary)

PN     Date                               Payer                          Entity                        Description                Amount (USD$)
        7/7/2019     BNSF Railway                                 Blackjewel L.L.C.        Sales                                        58,274.88
       7/14/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       148,675.40
       7/17/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                        93,242.24
       7/17/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       112,616.67
       7/18/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       126,957.06
       7/18/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                       132,490.06
       7/24/2019     Union Pacific Rail Road                      Blackjewel L.L.C.        Sales                                        16,641.45
       7/25/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                        84,171.77
       7/29/2019     Blackjewel Marketing and Sales               Blackjewel L.L.C.        Sales                                        85,610.85
        7/3/2019     DIP                                          Blackjewel L.L.C.        Loans/advances                            3,000,000.00
       7/19/2019     DIP                                          Blackjewel L.L.C.        Loans/advances                            2,784,000.00
       7/26/2019     DIP                                          Blackjewel L.L.C.        Loans/advances                            8,100,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                              500,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                               10,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                               10,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                                2,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                                2,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                                1,000.00
       7/31/2019     Bidder                                       Blackjewel L.L.C.        Sale of Assets                                  200.00

                                                                                      Sa Total Sales                         $         858,680.39
                                                                                      Int Total Intercompany Transfers                       0.00
                                                                                      Sa Total Sale of Assets                          525,200.00
                                                                                      MisTotal Miscellaneous                        13,884,000.00
                                                                                          Total Cash Receipts                $      15,267,880.39 [1]




[1] Excludes cash activity between debtor accounts.
               Case 3:19-bk-30289                   Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                              Desc
                                                       Main Document     Page 6 of 13


DEBTOR(S):                           Blackjewel L.L.C.                                        CASE NO:                             19-bk-30289


                                                            Form 2-B
                                 CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                      For Period:                    7/1/2019               to 7/31/2019



CASH DISBURSEMENTS DETAIL                                Account No:                                          *2824 and *4445
(attach additional sheets as necessary)

           0                 2                1                                         2                                      3         5
         Entity          Date [1]         Check No.                            Payee                       Description (Purpose)   Amount (USD$)
   Blackjewel L.L.C.      7/5/2019                       United Bank - Bank Fees                           Operations                      114.00
   Blackjewel L.L.C.      7/5/2019                       CAPP Payroll                                      Operations                  350,910.35
   Blackjewel L.L.C.      7/5/2019                       PRB Payroll                                       Operations                   56,175.98
   Blackjewel L.L.C.      7/5/2019                       CAPP 401K                                         Operations                   47,575.95
   Blackjewel L.L.C.      7/5/2019                       PRB 401K                                          Operations                    7,101.99
   Blackjewel L.L.C.      7/5/2019                       CAPP H.S.A                                        Operations                    2,263.12
   Blackjewel L.L.C.      7/5/2019                       941 - CAPP- Payroll                               Operations                  131,794.40
   Blackjewel L.L.C.      7/5/2019                       941 - PRB- Payroll                                Operations                   17,197.19
   Blackjewel L.L.C.      7/5/2019                       Colonial Life                                     Operations                   46,915.29
   Blackjewel L.L.C.      7/5/2019                       Impact Energy Trust                               Operations                  159,720.28
   Blackjewel L.L.C.      7/5/2019                       K. Hatfield                                       Operations                   73,336.12
   Blackjewel L.L.C.      7/5/2019                       Mountaineer Investigation                         Operations                   33,600.00
   Blackjewel L.L.C.      7/5/2019                       P&P Construction                                  Operations                   60,340.00
   Blackjewel L.L.C.      7/5/2019                       Nalco                                             Operations                   16,800.00
   Blackjewel L.L.C.     7/12/2019                       United Bank                                       Operations                      150.00
   Blackjewel L.L.C.     7/12/2019                       CAPP Payroll                                      Operations                   78,084.38
   Blackjewel L.L.C.     7/12/2019                       PRB Payroll                                       Operations                  104,608.75
   Blackjewel L.L.C.     7/12/2019                       CAPP 401K                                         Operations                    9,650.74
   Blackjewel L.L.C.     7/12/2019                       PRB 401K                                          Operations                   13,226.29
   Blackjewel L.L.C.     7/12/2019                       CAPP H.S.A                                        Operations                    2,546.18
   Blackjewel L.L.C.     7/12/2019                       PRB H.S.A                                         Operations                    2,868.80
   Blackjewel L.L.C.     7/12/2019                       Child Support / Garnishments                      Operations                      400.00
   Blackjewel L.L.C.     7/12/2019                       Child Support / Garnishments                      Operations                      689.53
   Blackjewel L.L.C.     7/12/2019                       941 - CAPP- Payroll                               Operations                   25,707.56
   Blackjewel L.L.C.     7/12/2019                       941 - PRB- Payroll                                Operations                   30,086.14
   Blackjewel L.L.C.     7/12/2019                       VA W/H                                            Operations                    9,148.00
   Blackjewel L.L.C.     7/12/2019                       First Insurance Funding                           Operations                  337,330.72
   Blackjewel L.L.C.     7/12/2019                       K. Hatfield                                       Operations                   37,044.00
   Blackjewel L.L.C.     7/12/2019                       Mountaineer Investigation                         Operations                    3,360.00
   Blackjewel L.L.C.     7/12/2019                       P&P Construction                                  Operations                   21,458.38
   Blackjewel L.L.C.     7/12/2019                       Paul Higginbotham (Cleaning)                      Operations                      225.00
   Blackjewel L.L.C.     7/12/2019                       Sopris                                            Operations                   28,650.00
   Blackjewel L.L.C.     7/12/2019                       Expense Checks                                    Operations                    9,792.99
   Blackjewel L.L.C.     7/12/2019                       United Industrial                                 Operations                    9,500.00
   Blackjewel L.L.C.     7/12/2019                       Buckley Powder                                    Operations                   52,920.41
   Blackjewel L.L.C.     7/12/2019                       Nalco                                             Operations                    8,400.00
   Blackjewel L.L.C.     7/19/2019                       United Bank                                       Operations                    1,061.00
   Blackjewel L.L.C.     7/19/2019                       Paul Weiss                                        Operations                  125,000.00
   Blackjewel L.L.C.     7/19/2019                       Rockwood                                          Operations                1,250,000.00
   Blackjewel L.L.C.     7/19/2019                       UHC Admin/ Stop Loss/ Vision                      Operations                  270,316.20
   Blackjewel L.L.C.     7/19/2019                       UHC Claims                                        Operations                  591,992.34
   Blackjewel L.L.C.     7/19/2019                       K. Hatfield                                       Operations                   37,044.00
   Blackjewel L.L.C.     7/19/2019                       Mountaineer Investigation                         Operations                   10,716.00
   Blackjewel L.L.C.     7/19/2019                       P&P Construction                                  Operations                   30,117.50
   Blackjewel L.L.C.     7/19/2019                       Cabell Co Taxes                                   Operations                      118.00
   Blackjewel L.L.C.     7/19/2019                       Paul Higginbotham (Cleaning)                      Operations                      225.00
   Blackjewel L.L.C.     7/26/2019                       United Bank                                       Operations                      414.00
   Blackjewel L.L.C.     7/26/2019                       CAPP Payroll                                      Operations                  283,256.57
   Blackjewel L.L.C.     7/26/2019                       PRB Payroll                                       Operations                  162,133.61
   Blackjewel L.L.C.     7/26/2019                       CAPP 401K                                         Operations                   35,143.74
   Blackjewel L.L.C.     7/26/2019                       PRB 401K                                          Operations                   22,364.47
   Blackjewel L.L.C.     7/26/2019                       CAPP H.S.A.                                       Operations                    2,386.20
   Blackjewel L.L.C.     7/26/2019                       PRB H.S.A.                                        Operations                    5,616.84
   Blackjewel L.L.C.     7/26/2019                       Child Support/Garnishments                        Operations                    1,133.21
   Blackjewel L.L.C.     7/26/2019                       KY W/H                                            Operations                   27,370.99
                 Case 3:19-bk-30289                      Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                                       Desc
                                                            Main Document     Page 7 of 13


DEBTOR(S):                               Blackjewel L.L.C.                                           CASE NO:                                    19-bk-30289


                                                                Form 2-B
                                      CASH RECEIPTS AND DISBURSEMENTS STATEMENT
                                           For Period:                   7/1/2019                  to 7/31/2019



CASH DISBURSEMENTS DETAIL                                    Account No:                                                *2824 and *4445
(attach additional sheets as necessary)

            0                    2                1                                            2                                        3              5
          Entity             Date [1]         Check No.                             Payee                           Description (Purpose)        Amount (USD$)
    Blackjewel L.L.C.        7/26/2019                       WV W/H                                                 Operations                         9,100.00
    Blackjewel L.L.C.        7/26/2019                       VA W/H                                                 Operations                         5,493.00
    Blackjewel L.L.C.        7/26/2019                       Chapter 13                                             Operations                           923.08
    Blackjewel L.L.C.        7/26/2019                       UHC Admin/ Stop Loss/ Vision                           Operations                       232,590.54
    Blackjewel L.L.C.        7/26/2019                       UHC Claims                                             Operations                       702,927.12
    Blackjewel L.L.C.        7/26/2019                       K. Hatfield                                            Operations                        37,044.00
    Blackjewel L.L.C.        7/26/2019                       Mountaineer Investigation                              Operations                        10,080.00
    Blackjewel L.L.C.        7/26/2019                       P&P Construction                                       Operations                        34,487.69
    Blackjewel L.L.C.        7/26/2019                       Paul Higginbotham (Cleaning)                           Operations                           225.00
    Blackjewel L.L.C.        7/26/2019                       A&A Supplies                                           Operations                         1,139.50
    Blackjewel L.L.C.        7/26/2019                       Blair Tire                                             Operations                        18,063.46
    Blackjewel L.L.C.        7/26/2019                       Brian's Battery Service                                Operations                         4,693.54
    Blackjewel L.L.C.        7/26/2019                       Expense Checks                                         Operations                         9,593.23
    Blackjewel L.L.C.        7/26/2019                       Jones Oil                                              Operations                         5,880.70
    Blackjewel L.L.C.        7/26/2019                       Marshall Miller                                        Operations                        25,000.00
    Blackjewel L.L.C.        7/26/2019                       Martin Marietta                                        Operations                         7,500.00
    Blackjewel L.L.C.        7/26/2019                       SAMS                                                   Operations                         4,392.00
    Blackjewel L.L.C.        7/26/2019                       United Central                                         Operations                        12,411.37
    Blackjewel L.L.C.        7/26/2019                       United Industrial                                      Operations                        33,600.00
    Blackjewel L.L.C.        7/26/2019                       Energy Laboratories, Inc.                              Operations                           940.50
    Blackjewel L.L.C.        7/26/2019                       Harms Oil                                              Operations                        50,000.00
    Blackjewel L.L.C.        7/26/2019                       Nalco                                                  Operations                         8,400.00
    Blackjewel L.L.C.        7/31/2019                       United Bank                                            Operations                            89.00
    Blackjewel L.L.C.        7/31/2019                       941 - CAPP- Payroll                                    Operations                       118,498.92
    Blackjewel L.L.C.        7/31/2019                       941 - PRB- Payroll                                     Operations                        55,330.21
    Blackjewel L.L.C.        7/31/2019                       First Insurance Funding                                Operations                       337,330.72
    Blackjewel L.L.C.        7/31/2019                       Utilities                                              Operations                           207.54
    Blackjewel L.L.C.        7/31/2019                       Irontrax, LLC                                          Operations                         3,500.00
    Blackjewel L.L.C.        7/31/2019                       Jones Oil                                              Operations                         5,208.90
    Blackjewel L.L.C.        7/31/2019                       United Central                                         Operations                           368.16
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
    Blackjewel L.L.C.        7/31/2019                       United Bank - Bank Fees                                Operations                            14.00
                                                                                                                                             $     6,381,218.39 [2]
   Notes:
[1] All disbursements are assumed to have occurred on Fridays for weeks ending Sunday. Disbursements made between 7/29/19 - 7/31/19 are assumed to have
    occurred on 7/31/19.
[2] Excludes cash activity between debtor accounts.                                                                                              Revised 10/23/2019
           Case 3:19-bk-30289                      Doc 1305               Filed 10/30/19 Entered 10/30/19 17:16:37                                 Desc
              DEBTOR(S): Blackjewel L.L.C. Main Document                              PageCASE
                                                                                           8 of 13
                                                                                                 NO: 19-bk-30289


                                                         SUPPORTING SCHEDULES
                 For Period:               7/1/2019                         to                  7/31/2019



                                  Accounts Receivable Aging Summary (attach detailed aging report)
                                        30 days or less             31 to 60 days              61 to 90 days              Over 90 days        Total at month end
Pre-petition receivables      $                          -      $                      -   $                     -   $                    -   $                       -
                          [1]
Post-petition receivables     $                    692,759      $                      -   $                     -   $                    -   $                       -
Total                               $              692,759      $                      -   $                     -   $                    -   $                       -



                          Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                        30 days or less             31 to 60 days              61 to 90 days              Over 90 days        Total at month end
Trade Payables                      $            1,371,976      $                      -   $                     -   $                    -   $         1,371,976
Other Payables                      $                    -      $                      -   $                     -   $                    -   $                 -
Total                               $            1,371,976      $                      -   $                     -   $                    -   $         1,371,976


                          SCHEDULE OF PAYMENTS TO ATTORNEYS AND OTHER PROFESSIONALS
                                          Month-end                       Current                  Paid in
                                           Retainer                       Month's                Current                 Court Approval            Month-end
                                                                                                                                                                [2]
                                           Balance                        Accrual                  Month                     Date                 Balance Due
Squire Patton Boggs (US)
LLP                                 $                 7,321     $            1,411,590     $                 -                  8/13/2019 $             1,411,590
FTI Consulting, LLC                                     -                      986,548                       -                  8/13/2019                 986,548
Jefferies                                               -                      150,000                       -                  8/13/2019                 150,000
Supple Law Office, PLLC                              12,820                     36,420                       -                  8/13/2019                  36,420
                                                                                                                              8/13/2019 &
Prime Clerk                                              -                       139,335                     -                  8/21/2019                 139,335
Berkeley Research Group,
LLC                                                      -                       111,664                     -                  8/27/2019                 111,664
Whiteford Taylor Preston,
LLP                                                      -                       298,785                     -                  8/13/2019                 298,785
Total                               $                20,141     $            3,134,342     $                 -                                $         3,134,342

                          SCHEDULE OF PAYMENTS AND TRANSFERS TO PRINCIPALS/EXECUTIVES
         Payee Name                                      Position                                      Nature of Payment                             Amount
Drew Kesler                        CFO                                                     Wages                                              $            16,885
Drew Kesler                        CFO                                                     Expenses                                                             818
Chris Slone                        COO (East)                                              Wages                                                           32,806
Joff Pilon                         COO (West)                                              Wages                                                           15,542
Joff Pilon                         COO (West)                                              Expenses                                                         1,400

Notes:
[1] All post-petition accounts receivable are from Blackjewel Marketing & Sales LLC.
[2] Balance due to include fees and expenses incurred but not yet paid.                                                                       Revised 10/23/2019
         Case 3:19-bk-30289                   Doc 1305          Filed 10/30/19 Entered 10/30/19 17:16:37 Desc
DEBTOR(S):                                          Main
                                    Blackjewel L.L.C.         Document      Page 9 of 13     CASE NO: 19-bk-30289


                                                                       SUPPORTING SCHEDULES
                    For Period:                   7/1/2019                              to                     7/31/2019

                                                          Summary of Post-Petition Taxes
                                                      1                                 2                           3                         4

                                                                             Post-petition taxes           Post-petition tax         Unpaid post-petition
                                    Unpaid post-petition taxes from prior accrued this month (new        payments made this        taxes at end of reporting
           Type of tax                      reporting month(1)                  obligations)               reporting month          month (columns 1+2-3)
Federal
Employee income tax withheld                                                                 $195,301                   $195,301
Employee FICA taxes withheld                                                                 $109,199                   $109,199
Employer FICA taxes                                                                          $109,199                     75,854                    33,345
Unemployment taxes
Other:____________________
State
Sales, use & excise taxes                                                                      70,233                     38,461                    31,772
Unemployment taxes                                                                                126                                                  126
Other: KY, VA, WV, OH income
tax withheld                                                                                   51,242                     51,112                       130
Local
Real and personal property
taxes                                                                                         473,388                                              473,388
                                                                                              Total unpaid post-petition taxes                    $538,759
[1] For first report, the beginning balance in column 1 will be $0; thereafter, beginning balance will be ending balance from prior report.


Statement of post-petition payments to secured creditors
The Debtors made no post-petition payments to secured creditors during July 2019.

Insurance Coverage Summary
Pursuant to the Interim Order (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered Into Prepetition and Satisfy Prepetition
Obligations Related Thereto, Including Premium Financing, and (B) Renew, Supplement, or Purchase Insurance Policies; (II) Authorizing Banks to
Honor and Process Check and Electronic Transfer Requests Related Thereto; and (III) Granting Related Relief; Docket No. 282 entered on July 23,
2019, the Debtors were authorized to maintain their Insurance Programs and pay Insurance Obligations without interruption and in accordance with
the same practices and procedures as were in effect prior to the commencement of the Debtors’ chapter 11 cases. A listing of the Debtors'
insurance policies was attached as Exhibit C to Docket No. 116.
      Case 3:19-bk-30289                 Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                               Desc
                                            Main Document    Page 10 of 13

Blackjewel L.L.C.
July Accounts Payable

                                                                                Amount
                             Name                       Current    0‐30 Days   31‐60 Days    61‐90 Days   90+ Days        Total
AIRGAS USA LLC                                             1,849           ‐             ‐            ‐              ‐            ‐
Alpha Technologies Inc                                    25,248           ‐             ‐            ‐              ‐            ‐
American Welding & Gas Inc                                 6,108           ‐             ‐            ‐              ‐            ‐
Appalachian Power                                         94,121           ‐             ‐            ‐              ‐            ‐
Appalachian Wireless                                         155           ‐             ‐            ‐              ‐            ‐
AT&T                                                       3,828         433             ‐            ‐              ‐            ‐
Black Diamond Insurance Group, LLC                         1,040           ‐             ‐            ‐              ‐            ‐
Black Mountain Utility District                              288           ‐             ‐            ‐              ‐            ‐
Buchanan County Public Service Authority                     236           ‐             ‐            ‐              ‐            ‐
CENTURYLINK COMMUNICATIONS LLC                                19          44             ‐            ‐              ‐            ‐
Cintas Corporation                                            49           ‐             ‐            ‐              ‐            ‐
Cipriani & Werner                                              ‐       5,000             ‐            ‐              ‐            ‐
Cisco Systems Capital CRP                                    605           ‐             ‐            ‐              ‐            ‐
Clearwater Investment Holdings LLC                         3,750           ‐             ‐            ‐              ‐            ‐
Coca Cola Bottling Co                                        476           ‐             ‐            ‐              ‐            ‐
Comcast Cable                                                118         276             ‐            ‐              ‐            ‐
Comfort Inn Big Stone Gap                                    154           ‐             ‐            ‐              ‐            ‐
Cumberland Valley Electric, Inc.                          32,438           ‐             ‐            ‐              ‐            ‐
Dump Your Junk LLC                                         1,132           ‐             ‐            ‐              ‐            ‐
East Kentucky Rental & Supply, Inc.                          842           ‐             ‐            ‐              ‐            ‐
ENERGY LABORATORIES INC                                        ‐          10             ‐            ‐              ‐            ‐
Frontier Communications                                      702         515             ‐            ‐              ‐            ‐
Hinkle Lumber                                              7,568           ‐             ‐            ‐              ‐            ‐
HONCOOP TECHNOLOGY SVCS                                    2,696           ‐             ‐            ‐              ‐            ‐
Hughes Network Systems, LLC                                1,127           ‐             ‐            ‐              ‐            ‐
Hyden‐Leslie Co. Water District                              148           ‐             ‐            ‐              ‐            ‐
INTER MOUNTAIN LABORATORIES INC                              204           ‐             ‐            ‐              ‐            ‐
INTERSTATE POWERSYSTEMS                                    2,634           ‐             ‐            ‐              ‐            ‐
Jaima Mahaney.                                               101           ‐             ‐            ‐              ‐            ‐
Jones Oil Company, Inc.                                    5,993           ‐             ‐            ‐              ‐            ‐
Kentucky Power Company                                    33,802           ‐             ‐            ‐              ‐            ‐
KOMAX, LLC.                                                  153           ‐             ‐            ‐              ‐            ‐
KU PPL Company                                           223,786           ‐             ‐            ‐              ‐            ‐
Lee County Public Service Authority                          172           ‐             ‐            ‐              ‐            ‐
Lusk Disposal Service, Inc.                                1,042           ‐             ‐            ‐              ‐            ‐
Marlin Business Bank                                         669           ‐             ‐            ‐              ‐            ‐
Mountaineer Investigation & Security                       2,025           ‐             ‐            ‐              ‐            ‐
NORCO INC                                                  6,187           ‐             ‐            ‐              ‐            ‐
Norfolk Southern Railway Company                             739           ‐             ‐            ‐              ‐            ‐
ODP                                                      108,455           ‐             ‐            ‐              ‐            ‐
Orkin                                                         91           ‐             ‐            ‐              ‐            ‐
P & P Construction                                         3,540           ‐             ‐            ‐              ‐            ‐
P&A Engineers and Consultants, Inc.                        1,795           ‐             ‐            ‐              ‐            ‐
POWDER RIVER ENERGY CORP                                 277,671           ‐             ‐            ‐              ‐            ‐
Powell Valley Stone Co. Inc                                3,621           ‐             ‐            ‐              ‐            ‐
RAIL LINK INC                                             53,200           ‐             ‐            ‐              ‐            ‐
Randall Watts                                                242           ‐             ‐            ‐              ‐            ‐
Republic Services, Inc.                                       95           ‐             ‐            ‐              ‐            ‐
S G S NORTH AMERICA INC                                    6,260           ‐             ‐            ‐              ‐            ‐
SAFETY KLEEN SYSTEMS INC                                   2,422           ‐             ‐            ‐              ‐            ‐
SGS North America, Inc                                     6,371           ‐             ‐            ‐              ‐            ‐
SLS WEST INC                                               7,089           ‐             ‐            ‐              ‐            ‐
Southern Appalachian Mine Supply, Inc.                     8,330           ‐             ‐            ‐              ‐            ‐
Strata Safety Products, LLC                                8,611           ‐             ‐            ‐              ‐            ‐
Suddenlink                                                 1,509         208             ‐            ‐              ‐            ‐
Sunset Digital Holding LLC DBA Point Broadband               323           ‐             ‐            ‐              ‐            ‐
       Case 3:19-bk-30289               Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                                     Desc
                                           Main Document    Page 11 of 13

Blackjewel L.L.C.
July Accounts Payable

                                                                                     Amount
                                Name                         Current    0‐30 Days   31‐60 Days    61‐90 Days   90+ Days         Total
TDS                                                            1,571           ‐              ‐            ‐              ‐             ‐
Time Warner Cable                                              1,586           ‐              ‐            ‐              ‐             ‐
TISDALE CREEK RANCH INC                                        2,376           ‐              ‐            ‐              ‐             ‐
Town of Appalachia                                               103           ‐              ‐            ‐              ‐             ‐
Town of Honaker                                                   35           ‐              ‐            ‐              ‐             ‐
Treasurer of Virginia                                          6,130           ‐              ‐            ‐              ‐             ‐
TRU TECH PRODUCTS LLC                                         89,674           ‐              ‐            ‐              ‐             ‐
Tyler Mountain Water Co, Inc                                      83           ‐              ‐            ‐              ‐             ‐
United American Security                                       9,554           ‐              ‐            ‐              ‐             ‐
United American Security Dba GardaWorld Security Services      5,019           ‐              ‐            ‐              ‐             ‐
UNITED CENTRAL INDUSTRIAL SUPPLY                              22,730           ‐              ‐            ‐              ‐             ‐
UNITED HEALTHCARE INSURANCE CO                                     ‐     216,768              ‐            ‐              ‐             ‐
United Industrial Services, Inc.                              14,000           ‐              ‐            ‐              ‐             ‐
Verizon                                                        5,103         619              ‐            ‐              ‐             ‐
Waste Connections of KY                                          972           ‐              ‐            ‐              ‐             ‐
WATER GUY LLC                                                  2,187           ‐              ‐            ‐              ‐             ‐
Water Service Corp of KY (Utilities Inc)                          27           ‐              ‐            ‐              ‐             ‐
WESTERN FUELS WYOMING INC                                      1,057           ‐              ‐            ‐              ‐             ‐
Windstream                                                     6,630         243              ‐            ‐              ‐             ‐
WYOMING MACHINERY CO                                             477           ‐              ‐            ‐              ‐             ‐
WYOMING QUALITY HEALTHCARE                                    26,717           ‐              ‐            ‐              ‐             ‐
Subtotal ‐ July Post‐Petition                               1,147,861    224,115              ‐            ‐              ‐   1,371,976
Case 3:19-bk-30289     Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37       Desc
                          Main Document    Page 12 of 13

                BLACKJEWEL L.L.C.
                Income Statement
                                                            JUL 19

                RAW TONS PRODUCED                             0.00
                     CLEAN TONS PRODUCED                   336,745.00
                     % YIELD                                  0%
                     PURCHASED COAL                           0.00

                SALES FINAL                                389,953.42
                SALES BJMS                                 -85,388.42
                ENDING INVENTORY BJMS                      456,388.36

                REVENUE:

                TOTAL REVENUE                               10,383,435.55


                COST OF GOODS SOLD:
                     5010 ꞏ Hourly Payroll                     611,388.63
                     5020 ꞏ Salary Payroll                     846,875.79
                     5030 ꞏ Fringe Benefits                  1,240,092.33
                     5036 ꞏ Workers Compensation               161,559.80
                     5040 ꞏ Vehicle Rental                         1,760.00
                     5100 ꞏ Diesel Fuel                         43,858.09
                     5101 ꞏ Lubricants                             9,867.91
                     5102 ꞏ Explosives                          53,454.96
                     5103 ꞏ Roof Control                           7,567.56
                     5105 ꞏ Magnetite                                   0.00
                     5110 ꞏ Other Supplies                      71,981.40
                     5200 ꞏ R&M Parts                        1,004,823.03
                     5201 ꞏ R&M Labor                          -99,665.75
                     5203 ꞏ R&M Tires                              6,513.46
                     5300 ꞏ Rentals                             90,050.37
                     5301 ꞏ Contractor Services                 66,986.08
                     5302 ꞏ Professional Services                  2,836.00
                     5303 ꞏ Security                           274,127.65
                     5304 ꞏ Analysis                               9,178.68
                     5305 ꞏ Permitting                             3,720.00
                     5306 ꞏ Electric                           644,340.57
                     5307 ꞏ Phone/Internet                      27,381.58
                     5308 ꞏ Utilities Other                             0.00
                     5309 ꞏ Insurance                          322,198.31
                     5310 ꞏ Bonding                            555,255.53
                     5311 ꞏ Property Taxes                     334,450.69
                     5312 ꞏ Depreciation                     4,984,836.82
                     5313 ꞏ Sales Tax                                454.18
                     5314 ꞏ Accretion                          773,517.44
                     5315 ꞏ Penalties & Fines                        602.23
                     5316 ꞏ Mine Development & Acc. Rec.      -138,831.95
                     5318 ꞏ Safety                                   100.00
Case 3:19-bk-30289    Doc 1305 Filed 10/30/19 Entered 10/30/19 17:16:37                 Desc
                         Main Document    Page 13 of 13




                BLACKJEWEL L.L.C.
                Income Statement
                                                                       JUL 19

                     5319 ꞏ Purchased Coal                                       0.00
                     5399 - Allocations                                          0.00
                Total Controllable Costs                               11,911,281.39

                Total Cash Expenditures For Mining                      6,152,927.13
                                                                   $            15.78

                     5050 ꞏ Trucking Costs                                       0.00
                     5060 ꞏ Processing Cost                               552,768.50

                     5400 ꞏ Lease Royalties                             1,135,771.62
                     5402 ꞏ Federal Excise Tax                            107,277.45
                     5403 ꞏ OSM Fees                                       93,451.46
                     5404 ꞏ Severance Tax                                 635,551.11
                     5405 ꞏ Depletion & Amortization                      536,527.83
                     5408 ꞏ Interest Expense                                     0.00
                     5409 - Accrued Royalties & Taxes                   -2,254,834.02
                     5501 - Travel                                          4,040.00
                     Coal Inventory Adj                                   211,210.98
                     5600 ꞏ BJMS Expense                               11,210,247.75
                Total Uncontrollable Costs                             12,232,012.68

                Total COGS                                             24,143,294.07

                Gross Profit                                           -13,759,858.52
                     Expense
                               6000 ꞏ SG&A                                968,960.29
                               6300 ꞏ Professional Services             3,348,527.07
                               6600 ꞏ Insurance Expense                    78,954.47
                               6602 ꞏ Interest Expense                    963,089.82
                         Total 6000 ꞏ SG&A                              5,359,531.65

                         66900 ꞏ Reconciliation Discrepancies                    0.00

                               Total Expense                           29,502,825.72
                     Net Ordinary Income                               -19,119,390.17


                OTHER INCOME/EXPENSE                                        -4,935.87

                Net Income                                             -19,124,326.04

                Depreciation, Accretion & Interest in Processing          355,875.38

                EBITDA                                                 -11,510,478.75
                                                                   $          (34.18)
                CAPITAL EXPENDITURES                                      399,975.38
